     Case: 1:21-cv-03581 Document #: 43 Filed: 09/10/21 Page 1 of 1 PageID #:2103




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                Case No. 21-cv-03581
              Plaintiff,
v.                                              Judge Jorge L. Alonso

XIAO YUN STORE, et al.,                         Magistrate Judge Heather K. McShain

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff H-D U.S.A.,

LLC (“Harley-Davidson” or “Plaintiff”) hereby dismisses this action with prejudice as to the

following Defendants:

                 Defendant Name                                 Line No.
                 JT MOTOSPORT                                     117
                     Terisass                                     155
                    CLyxXyK                                       162


Dated this 10th day of September 2021.     Respectfully submitted,
                                           /s/ RiKaleigh C. Johnson
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           RiKaleigh C. Johnson
                                           Martin F. Trainor
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           rjohnson@gbc.law
                                           mtrainor@gbc.law

                                           Attorneys for Plaintiff H-D U.S.A., LLC
